
	

113 HR 944 IH: Venezuelan Liberty Act
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 944
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mr. Garcia introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for eligibility for relief from removal for
		  certain Venezuelans.
	
	
		1.Short titleThis Act may be cited as the
			 Venezuelan Liberty
			 Act.
		2.Adjustment of
			 status of certain Venezuelans
			(a)Adjustment of
			 status
				(1)In
			 generalThe status of any alien described in subsection (b) shall
			 be adjusted by the Secretary of Homeland Security to that of an alien lawfully
			 admitted for permanent residence, if the alien—
					(A)applies for such
			 adjustment before April 1, 2014; and
					(B)is otherwise
			 admissible to the United States for permanent residence, except in determining
			 such admissibility the grounds for inadmissibility specified in paragraphs (4),
			 (5), (6)(A), (7)(A), and (9)(B) of section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)) shall not apply.
					(2)Rules in
			 applying certain provisionsIn the case of an alien described in
			 subsection (b) or (d) who is applying for adjustment of status under this
			 section—
					(A)the provisions of
			 section 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5))
			 shall not apply; and
					(B)the Secretary of
			 Homeland Security may grant the alien a waiver on the grounds of
			 inadmissibility under subparagraphs (A) and (C) of section 212(a)(9) of such
			 Act (8 U.S.C. 1182(a)(9)).
					In granting
			 waivers under subparagraph (B), the Secretary shall use standards used in
			 granting consent under subparagraphs (A)(iii) and (C)(ii) of such section
			 212(a)(9).(3)Relationship of
			 application to certain ordersAn alien present in the United
			 States who has been ordered excluded, deported, removed, or ordered to depart
			 voluntarily from the United States under any provision of the Immigration and
			 Nationality Act may, notwithstanding such order, apply for adjustment of status
			 under paragraph (1). Such an alien may not be required, as a condition of
			 submitting or granting such application, to file a separate motion to reopen,
			 reconsider, or vacate such order. If the Secretary of Homeland Security grants
			 the application, the Attorney General shall cancel the order. If the Secretary
			 of Homeland Security renders a final administrative decision to deny the
			 application, the order shall be effective and enforceable to the same extent as
			 if the application had not been made.
				(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalThe benefits provided by subsection (a) shall apply to
			 any alien who is a national of Venezuela and who has been physically present in
			 the United States for a continuous period, beginning on a date during the
			 required presence period and ending on the date the application for adjustment
			 under such subsection is adjudicated, except an alien shall not be considered
			 to have failed to maintain continuous physical presence by reason of an
			 absence, or absences, from the United States for any periods not exceeding 180
			 days.
				(2)Proof of
			 commencement of continuous presenceFor purposes of establishing
			 that the period of continuous physical presence referred to in paragraph (1)
			 commenced during the required presence period, an alien—
					(A)shall demonstrate
			 that the alien, during the required presence period—
						(i)applied to the
			 Secretary of Homeland Security for asylum;
						(ii)was
			 issued an order to show cause under the Immigration and Nationality Act;
						(iii)was placed in
			 exclusion, deportation, or removal proceedings under such Act;
						(iv)applied for
			 adjustment of status under section 245 of such Act (8 U.S.C. 1255);
						(v)applied to the
			 Secretary of Homeland Security for employment authorization;
						(vi)performed
			 service, or engaged in a trade or business, within the United States which is
			 evidenced by records maintained by the Commissioner of Social Security;
			 or
						(vii)applied for any
			 other benefit under the Immigration and Nationality Act by means of an
			 application establishing the alien’s presence in the United States during the
			 required presence period; or
						(B)shall make such
			 other demonstration of physical presence as the Secretary of Homeland Security
			 may provide for by regulation.
					(c)Stay of removal;
			 work authorization
				(1)In
			 generalThe Secretary of Homeland Security shall provide by
			 regulation for an alien subject to a final order of removal to seek a stay of
			 such order based on the filing of an application under subsection (a).
				(2)During certain
			 proceedingsNotwithstanding any provision of the Immigration and
			 Nationality Act, the Attorney General shall not order any alien to be removed
			 from the United States if the alien is in removal proceedings under any
			 provision of such Act and has applied for adjustment of status under subsection
			 (a), except where the Secretary of Homeland Security has rendered a final
			 administrative determination to deny the application.
				(3)Work
			 authorizationThe Secretary of Homeland Security may authorize an
			 alien who has applied for adjustment of status under subsection (a) to engage
			 in employment in the United States during the pendency of such application and
			 may provide the alien with an employment authorized endorsement or
			 other appropriate document signifying authorization of employment, except that
			 if such application is pending for a period exceeding 180 days, and has not
			 been denied, the Secretary of Homeland Security shall authorize such
			 employment.
				(d)Adjustment of
			 status for spouses and children
				(1)In
			 generalThe status of an alien shall be adjusted by the Secretary
			 of Homeland Security to that of an alien lawfully admitted for permanent
			 residence, if—
					(A)the alien is a
			 national of Venezuela;
					(B)the alien—
						(i)is the spouse, child, or unmarried son or
			 daughter of an alien whose status is adjusted to that of an alien lawfully
			 admitted for permanent residence under subsection (a), except that in the case
			 of such an unmarried son or daughter, the son or daughter shall be required to
			 establish that the son or daughter has been physically present in the United
			 States for a continuous period beginning on a date during the required presence
			 period and ending on the date on which the application for adjustment under
			 this subsection is adjudicated; or
						(ii)was, at the time
			 at which an alien filed for adjustment under subsection (a), the spouse or
			 child of an alien whose status is adjusted, or was eligible for adjustment, to
			 that of an alien lawfully admitted for permanent residence under subsection
			 (a), and the spouse, child, or child of the spouse has been battered or
			 subjected to extreme cruelty by the alien that filed for adjustment under
			 subsection (a);
						(C)the alien applies
			 for such adjustment and is physically present in the United States on the date
			 the application is filed;
					(D)the alien is
			 otherwise admissible to the United States for permanent residence, except in
			 determining such admissibility the grounds for inadmissibility specified in
			 paragraphs (4), (5), (6)(A), (7)(A), and (9)(B) of section 212(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply; and
					(E)applies for such
			 adjustment before April 1, 2014.
					(2)Proof of
			 continuous presenceFor purposes of establishing the period of
			 continuous physical presence referred to in paragraph (1)(B), an alien—
					(A)shall demonstrate
			 that such period commenced during the required presence period in a manner
			 consistent with subsection (b)(2); and
					(B)shall not be
			 considered to have failed to maintain continuous physical presence by reason of
			 an absence, or absences, from the United States for any period not exceeding
			 180 days.
					(e)Availability of
			 administrative reviewThe
			 Secretary of Homeland Security shall provide to applicants for adjustment of
			 status under subsection (a) the same right to, and procedures for,
			 administrative review as are provided to applicants for adjustment of status
			 under section 245 of the Immigration and Nationality Act (8 U.S.C.
			 1255).
			(f)No offset in
			 number of visas availableWhen an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the Immigration and
			 Nationality Act.
			(g)DefinitionFor
			 purposes of this Act, the term required presence period means the
			 period beginning on February 2, 1999, and ending on March 4, 2013.
			(h)Application of
			 Immigration and Nationality Act provisionsExcept as otherwise
			 specifically provided in this section, the definitions contained in the
			 Immigration and Nationality Act shall apply in the administration of this
			 section. Nothing contained in this section shall be held to repeal, amend,
			 alter, modify, affect, or restrict the powers, duties, functions, or authority
			 of the Secretary of Homeland Security in the administration and enforcement of
			 such Act or any other law relating to immigration, nationality, or
			 naturalization. The fact that an alien may be eligible to be granted the status
			 of having been lawfully admitted for permanent residence under this section
			 shall not preclude the alien from seeking such status under any other provision
			 of law for which the alien may be eligible.
			
